

	

		II

		109th CONGRESS

		2d Session

		S. 2445

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Durbin (for himself

			 and Mr. Obama) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To permit certain school districts in Illinois to be

		  reconstituted for purposes of determining assistance under the Impact Aid

		  program.

	

	

		1.Eligibility for Impact Aid

			 payment

			(a)Local educational

			 agenciesNotwithstanding

			 section 8013(9)(B) of the Elementary and Secondary Education Act of 1965 (20

			 U.S.C. 7713(9)(B)), North Chicago Community Unit School District 187, North

			 Shore District 112, and Township High School District 113 in Lake County,

			 Illinois, and Glenview Public School District 34 and Glenbrook High School

			 District 225 in Cook County, Illinois, shall be considered local educational

			 agencies as such term is used in and for purposes of title VIII of such

			 Act.

			(b)ComputationNotwithstanding any other provision of law,

			 federally connected children (as determined under section 8003(a) of the

			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(a))) who are in

			 attendance in the North Shore District 112, Township High School District 113,

			 Glenview Public School District 34, and Glenbrook High School District 225

			 described in subsection (a), shall be considered to be in attendance in the

			 North Chicago Community Unit School District 187 described in subsection (a)

			 for purposes of computing the amount that the North Chicago Community Unit

			 School District 187 is eligible to receive under subsection (b) or (d) of such

			 section if—

				(1)such school districts have entered into an

			 agreement for such students to be so considered and for the equitable

			 apportionment among all such school districts of any amount received by the

			 North Chicago Community Unit School District 187 under such section; and

				(2)any amount apportioned among all such

			 school districts pursuant to paragraph (1) is used by such school districts

			 only for the direct provision of educational services.

				

